Citation Nr: 1628312	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  13-12 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from March 17, 2004 to July 13, 2011 and a rating in excess of 50 percent thereafter, for service-connected posttraumatic stress disorder (PTSD) with polysubstance abuse. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel


INTRODUCTION

The Veteran served on active duty from April 1964 to April 1966. 

These matters come before the Board of Veterans' Appeals (BVA or Board) from a June 2011 (PTSD) rating decision of the Department of Veterans Affairs (VA) Appels Management Center.  Jurisdiction of the claims file is currently with the Regional Office (RO) in Jackson, Mississippi. 

The Veteran requested a hearing before the Board; a hearing was originally scheduled for April 2016 but then postponed to June 2016.  However, the Veteran did not appear.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2015).

The Veteran has submitted evidence of a medical disability and made a claim for the highest ratings possible.  He has also claimed to be unemployable due to his service-connected PTSD.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The Veteran was previously represented by the Veterans of Foreign Wars of the United States (VFW), whose representation has been revoked, in writing, and acknowledged by the Veteran.  Thus, the Board recognizes the Veteran as proceeding pro se in this appeal. 38 C.F.R. § 20.608(a) (2015).

The issue of entitlement to specially adapted housing or special home adaptation grant has been raised by the record (it appears) in a June 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  



FINDINGS OF FACT

1.  From March 17, 2004, the Board finds that the Veteran's PTSD with polysubstance abuse resulted in occupational and social deficiencies in most areas.  

2.  The Veteran's service connected PTSD with polysubstance abuse is not of such severity as to preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  From March 17, 2004, the criteria for a rating of 70 percent rating, but no higher, for PTSD with polysubstance abuse have been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2015).

2.  The criteria for the assignment of a TDIU are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities, which are based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When rating a service-connected disability, the entire history must be borne in mind. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

In the present case, entitlement to service connection for PTSD was granted by the Board in a May 2010 decision and effectuated in a June 2011 decision by the Appeals Management Center.  An evaluation of 30 percent, effective March 17, 2004 was assigned.  

Then, by a January 2012 Board decision the Veteran was additionally granted service connection for a polysubstance dependence disorder secondary to his PTSD.  In a February 2012 rating decision, the RO increased the Veteran's disability rating to 50 percent, effective July 14, 2011.

For all periods on appeal, the Veteran's PTSD with polysubstance abuse has been rated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  Based on a review of the record, the Board finds that a 70 percent rating for his PTSD with polysubstance abuse is warranted throughout the entire appeal period.

Under this diagnostic code, a 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  Id. 

A 50 percent rating is warranted when there is occupational and social impairment, but with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete task); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when there is occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  Id.

The maximum rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The specified factors for each incremental psychiatric rating are not requirements for a particular rating but are examples providing guidance as to the type and degree of severity, or their effects on social and work situations.  Thus, the analysis should not be limited solely to whether the symptoms listed in the rating scheme are exhibited; rather, consideration must be given to factors outside the specific rating criteria in determining the level of occupational and social impairment.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

Although certain symptoms must be present in order to establish the diagnosis of PTSD, it is not the symptoms but their effects that determines the level of impairment.  Id.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-V).  38 C.F.R. § 4.130 (2015). 

The DSM-V contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  GAF scores included in the record are a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.'  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  A GAF score of 61-70 indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Id.  A GAF of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50, is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A review of the evidence reflects that a rating of 70 percent is warranted throughout the appeal period.  At an April 2004 VA examination the Veteran reported a decreased energy level and feelings of hopelessness.  He reported a history of auditory hallucinations and paranoia.  At a July 2004 VA examination, a GAF score of 48 was assigned, reflecting serious symptomatology.  In a January 2005 VA treatment record it was noted that the Veteran had thoughts of suicide.  A May 2005 VA treatment record noted occasional suicidal thoughts.  In an August 2005 statement submitted by the Veteran's VA treating psychiatrist it was noted that he had constant mood swings, which go from depression to panic symptoms.  It was reported that he constantly wants to isolate and rebel against authority figures who micromanage him in the work environment.  

At a May 2010 VA examination it was noted that the Veteran had a combination of mood symptoms, anxiety symptoms, insomnia, nightmares and occasional auditory hallucinations while sleeping.  The VA examiner noted that the Veteran had experienced suicidal ideation in the past. 

In a September 2011 VA examination report it was noted that the Veteran exhibited depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and persistent delusions or hallucinations.  Although the Board notes that later in the report it was noted that the Veteran sees dead people who talk to him in his sleep.  

Moreover, in a March 2012 VA examination the examiner noted that persistent delusions or hallucinations is a check box option on the DBQ template.  He stated that no reports of delusional thought processes were mentioned anywhere in the VA examination report.  He additionally noted that throughout the Veteran's record it is reported that he denies and demonstrates no evidence of hallucinations or persistent delusions.  He opined that based on the evidence, the Veteran does not have persistent hallucinations or delusions (less than 50 percent probability) as symptoms of his service-connected PTSD.  

The Veteran most recently underwent a VA examination in December 2014.  The VA examiner noted that the Veteran had depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, including work or a work like setting, and the inability to establish and maintain effective relationships.  The Veteran specifically denied auditory or visual hallucinations. 

A review of the extensive evidence reflects that the Veteran's PTSD has been most consistent with a 70 percent disability rating, not the 30 percent and 50 percent disability ratings currently assigned at various parts of the period on appeal.  Although some treatment records appear to reflect milder psychiatric symptomatology, the voluminous treatment records are more consistent with a 70 percent disability rating.  

Based on these findings the Board finds that a 70 percent rating is warranted, throughout the period on appeal. 

Nevertheless, the Board finds that a rating in excess of 70 percent is not warranted for any period during the pendency of the claim as the Veteran's symptomatology does not manifest as total occupational and social impairment, due to such symptoms as (for example only): gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

The Board notes that the Veteran's reported social functioning has been fairly consistent throughout the period on appeal, with social isolation and interaction with family.  Thus, while limited he is still able to continue relationships with a few people.  Additionally, although the Veteran is no longer employed, a rating of 100 percent is only warranted for both total social and total occupational impairment.  Moreover, as discussed above, although a September 2011 VA examiner noted that the Veteran exhibited persistent delusions or hallucinations, a March 2012 VA examiner determined that this finding was not correct. 

Therefore, the Board concludes the criteria for a 100 percent rating for PTSD with polysubstance abuse, have not been met.  See 38 C.F.R. § 4.130, DC 9411.  The Veteran's own statements regarding how his PTSD impacts him, overall, would provide additional evidence against this claim, clearly indicating the problems cited within the 100 percent rating have not been met in this case. 

In summary, while the Veteran is significantly socially limited by his service-connected PTSD with polysubstance abuse, the evidence fails to show that this impairment is "total" so as to warrant a 100 percent rating.  Based on the foregoing discussion, the Board finds that Veteran's PTSD with polysubstance abuse more nearly approximate the rating criteria for 70 percent rating during all periods on appeal.  

In reaching its decision, the Board has considered the benefit of the doubt rule.  However, the preponderance of the evidence reflects the Veteran's symptomatology more closely approximates that contemplated by a 70 percent evaluation.  Therefore, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claim, the applicable rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  The rating criteria are thus adequate to evaluate the disability, and referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board further notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  
II.  TDIU

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his or her education and occupational experience.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disability or disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See 38 C.F.R. § 4.16(a). 

The Veteran is service connected for PTSD with polysubstance abuse (now 70 percent disabling).  Thus, he meets the percentage rating standards for a schedular TDIU.  See 38 C.F.R. § 4.16(a).

At a July 2004 VA examination it was noted that the Veteran had not been able to work for the last eight years.  An August 2005 statement from his VA treating psychiatrist noted that the Veteran had not been able to sustain steady employment due to his PTSD symptoms.  

The Veteran underwent an additional VA examination in May 2010.  He reported that he had never missed work and went to work every day.  The Veteran stated that his problem was with bosses and supervisors, authority, dealing with them and he used to have conflict which caused him to quit the job.  The Veteran reported that upon quitting many jobs his church counselor told him to seek some help for which he did not follow through.  

At a September 2011 VA examination the Veteran reported a history of interpersonal conflicts at work and difficulty holding on to a job. 

At a December 2014 VA examination the VA examiner determined that the Veteran's PTSD reflects moderate impairment in symptoms of feelings of detachment from others, inability to have loving feelings, difficulty concentrating, irritability/anger, intense psychological and physiological distress at the exposure to internal/external cues that symbolize or resemble an aspect of the trauma.  Although he noted that there may be limitations in his ability to maintain employment, the Veteran's moderate symptoms do not completely prevent him from engaging in gainful employment with physical or sedentary work. 

The Board finds the December 2014 VA examination opinion to be highly probative evidence against the claim.

While the Board does not doubt that the Veteran's service-connected PTSD with polysubstance abuse effects his employability, as evidenced by his current rating (if it did not, there would be no basis for the current increased evaluation throughout the period on appeal), the weight of the evidence does not support, and provides evidence against, the contention that his service-connected disability is of such severity so as to preclude his participation in any form of substantially gainful employment.  The Board believes that the symptomatology associated with his service-connected PTSD with polysubstance abuse is appropriately compensated by the currently assigned 70 percent rating.  Loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1 (2015).  

Indeed, 38 C.F.R. § 4.1 specifically states: '[g]enerally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.'  See also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  

While the Board has considered the contentions of the Veteran's total inability to work, and the Board has considered the Veteran's problems (providing the basis for the 70% evaluation), the Board has placed greater probative weight on the findings of the December 2014 VA examiner that determined that the Veteran is not precluded from engaging in substantially gainful employment as a result of his service-connected disability. 

As the preponderance of the evidence is against the Veteran's claim for a TDIU, the benefit of the doubt rule is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

If at a future time the Veteran feels that he is unable to work solely due to his service-connected disability, he may file a separate claim with supporting evidence at that time.

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In this case, the Veteran has indicated no such records and all pertinent records have been obtained.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service treatment records, and the Veteran's written assertions.  

Moreover, the Board attempted to obtain records from the Social Security Administration (SSA).  The SSA informed the VA that no medical records were available to send because such records do not exist and further efforts to obtain them will be futile.  The Board has additionally reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  

Next, the Veteran was afforded examinations for his PTSD with polysubstance abuse in April 2004, July 2004, May 2010, September 2011, March 2012, and December 2014.  

Moreover, the December 2014 VA examiner addressed his claim for TDIU.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's PTSD with polysubstance abuse since the most recent VA examination.  

The Board finds the examinations together to be thorough and adequate upon which to base a decision with regard to the Veteran's claims.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from the Veteran, and provide the information necessary to evaluate his disability under the applicable rating criteria.

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).




ORDER

A 70 percent rating, but no more, for PTSD with polysubstance abuse, since March 17, 2004, is granted, subject to the laws and regulations governing the award of monetary benefits.  

Entitlement to a TDIU is denied. 


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


